fo EXHIBIT A

DNC Rev, 01/17 ns in a Civil Acti
Civil Action No. 3:19-cv-00263

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for (name of individual and title, if any)
WilView Scott Forge

 

 

 

was received by me on (date) &(2F/TA

Q I personally served the summons on the defendant at
(place)
on (date) 3 or

 

| I left the s mons att pandiviual’s residence or usual place of abode with (name)

 

 

 

 

 

NGtIA ra n , a person of suitable age and discretion who
resides | there, on (date) bo + 22.115 , and mailed a copy to the individual’s last
known address; or

O I served the summons on (name of individual) 5
who is designated by law to accept service of process on behalf of (name of organization)
on (date) 3or
OQ I returned the summons unexecuted because ; or

 

O Other (specify):

 

My fees are $ © for travel and $ for services, for a total of

$ (,0.8¢ o0

I declare under penalty of perjury that this information is true.

Date: 4/22) q Ke \\ ak <

SerVer’s signature

Ke Venki $ Hay wooed 6. Depry

Printed name and title ‘

[L20 Brow Ave, wa nesvile NC
Server’s address / QR F SL

 

 

 

 

Additional information regarding attempted service, etc:

Case 1:19-cv-00190-MR-WCM Document 2 Filed 06/06/19 Page 2 of 2
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
